


Exhibit 10(e)4
BASE SALARIES OF NAMED EXECUTIVE OFFICERS


MISSISSIPPI POWER COMPANY


The following are the annual base salaries, effective March 1, 2013, of the
Chief Executive Officer and Chief Financial Officer of Mississippi Power Company
and certain other executive officers of Mississippi Power Company who have
served during 2013.




G. Edison Holland, Jr.*
President and Chief Executive Officer
$652,133
Moses Feagin
Vice President, Treasurer and Chief Financial Officer
$245,309
John W. Atherton
Vice President
$252,659
Jeff G. Franklin
Vice President
$249,059
Edward Day, VI**
President and Chief Executive Officer
$418,454
Thomas O. Anderson***
Vice President
$199,906



__________
*    Mr. Holland was elected President and Chief Executive Officer effective May
20, 2013
**    Mr. Day retired effective May 20, 2013
***    Mr. Anderson retired effective May 31, 2013




